CCA 38834, On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
*169WHETHER THE COURT OF CRIMINAL APPEALS VIOLATED APPELLANT’S FIFTH AMENDMENT RIGHT AGAINST DOUBLE JEOPARDY WHEN IT AFFIRMED A CONVICTION FOR THE LESSER-INCLUDED OFFENSE OF SEXUAL ASSAULT BY BODILY HARM, WHEN APPELLANT WAS CHARGED WITH THAT SAME OFFENSE AT TRIAL AND ACQUITTED BY A PANEL OF OFFICERS.
The decision of the United States Air Force Court of Criminal Appeals is reversed as to Specification 4 of Charge II. The finding of guilty as to that specification is sét aside, and the specification is dismissed. The remaining findings are affirmed. The record is returned to the Judge Advocate General of the Air Force for remand to the Court of Criminal Appeals. That court may reassess the sentence baséd on the affirmed findings.